Randall R. Lee
+1 310 883 6485
randall.lee@cooley.com



August 20, 2019


Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: SEC v. Honig, et al.;
    No. 18 Civ. 8175 (ER)

Dear Judge Ramos:

We write on behalf of Defendant Robert Ladd to express our serious concern about the letter
dated August 8, 2019 from Plaintiff Securities and Exchange Commission to the Court (Dkt.
157), in which the Commission states that it “continues to investigate matters that involve
conduct of certain Defendants that is distinct from and post-dates that charged” in the Amended
Complaint. The SEC’s letter, which it filed without providing Defendants any notice or
explanation, serves no apparent purpose and will inevitably cause additional reputational harm
to Mr. Ladd and the other Defendants. That the SEC would sua sponte state in a public filing
that it is investigating one or more Defendants represents a remarkable deviation from
longstanding Commission policy not to confirm, deny, or otherwise comment on its
investigations. See, e.g., 17 C.F.R. § 203.5 (“Unless otherwise ordered by the Commission, all
formal investigative proceedings shall be non-public.”).

The Commission’s August 8 letter makes clear that it is continuing to gather evidence through
its administrative authority. See, e.g., 15 U.S.C. § 78u(b)(1). The Commission’s use of that
authority to conduct an ongoing investigation of one or more Defendants for unspecified conduct
deprives Defendants of the protections of the Federal Rules of Civil Procedure and thus
circumvents this Court’s authority. For example, the SEC may be issuing subpoenas for
testimony or documents without complying with the notice provisions of Rule 45(a)(4) of the
Federal Rules. Although the Commission commits to produce any documents it collects in its
ongoing investigation if “relevant” to the matters alleged in the Amended Complaint, Mr. Ladd
does not know what and whom the Commission is continuing to investigate and thus he has no
meaningful ability to assess whether the Commission is adhering to its discovery obligations,
has properly determined relevance, or is otherwise misusing its investigative powers.

Accordingly, we respectfully request that the Court order the Commission to advise the parties
and the Court, under seal, of the additional matters the Commission is continuing to investigate
(including by identifying the specific Defendants, their alleged conduct, and the SEC offices


                          Cooley LLP 1333 2nd Street Suite 400 Santa Monica, CA 90401
                                   t: (310) 883-6400 f: (310) 883-6500 cooley.com
Hon. Edgardo Ramos
August 20, 2019
Page Two



conducting each investigation). We are, of course, prepared to discuss the matter at the
conference on September 11, 2019.

Respectfully submitted,


/s/ Randall R. Lee
Randall R. Lee




                          Cooley LLP 1333 2nd Street Suite 400 Santa Monica, CA 90401
                                   t: (310) 883-6400 f: (310) 883-6500 cooley.com
